DETAILED ACTION
An amendment was received and entered on 11/16/2020.
Claims 35-37 were added.
Claims 18-37 are pending.
Claims 23, 25, and 28 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2020.
Claim 22 was amended to be limited to an embodiment requiring an addressing agent.  Applicant elected “addressing agent is absent” in the response filed 6/8/2020.  Accordingly, claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2020.
Claims 18-21, 24, 26, 27, and 29-37 are under consideration to the extent that they read on the elected invention, i.e. a method for the prevention and/or treatment of a pathology associated with expression of androgen receptor mRNA comprising the administration of a composition comprising at least one siRNA, said composition being formulated for a continuous systemic mode of administration.

Rejections not reiterated are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21, 24, 26, 27, 29, 30, 32-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Compagno et al (2007, of record) in view of Carmeliet et al (US 20050119198), Kumar et al (US 20060229266), Shoshan-Barmatz et al (US 20080267931), and Nioi et al (US 20170088620).
Compagno taught a method of inhibiting the growth of prostate cancer cells in a mouse by systemic (intraperitoneal) administration of a bolus of siRNA directed against androgen receptor mRNA.  See abstract and second full paragraph of right column on page 7. The siRNA was formulated by dilution into PBS (also page 7, right column, second full paragraph). One strand of the siRNA was identical instant SEQ ID NO: 1 (see Supplementary Table S1).  Compagno did not disclose the other strand, however the instant specification at page 3, third full paragraph states that Compagno used “siAR-1” which is disclosed as consisting of instant SEQ ID NOS: 1 and 2 (instant page 19).  The siRNA was administered daily in a bolus of 50 microliters at  a concentration 
Compagno did not teach a method of continuous systemic delivery.
Carmeliet taught that medicaments such as siRNAs could be administered by either bolus dose or by continuous infusion, such as by subcutaneous delivery via an osmotic pump.  See paragraph 15.
Kumar taught methods of silencing TGF beta receptor type II using siRNAs. Kumar taught that for in vivo administration siRNAs could be administered parenterally by a bolus dose followed by continuous infusion to maintain therapeutic circulating levels of drug product. Kumar noted that those of ordinary skill in the art will readily optimize effective dosages and administration regimens as determined by good medical practice and the clinical condition of the individual patient. See paragraph 82.
Shoshan-Barmatz taught RNA interference methods and compositions for therapeutic silencing expression of Vdac1 (see abstract). Depending on the tissue of interest, VDAC1 RNAi molecules can be introduced via bolus injection or pumped as a continuous infusion, e.g. within a tumor or at a cutaneous or subcutaneous site.  See paragraph 119.
Nioi taught that interfering RNAs can be administered to a subject in a manner appropriate to the indication and the composition, and that acceptable routes included bolus injection and continuous infusion (see paragraph 431).
in vivo.  The substitution would have been no more than the simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). Moreover, one would have been motivated to do so in order to maintain therapeutic circulating levels of the siRNA, as taught by Kumar. Thus claims 18, 21, 24, 26, 27, 29, 30, 34, and 37 were prima facie obvious.
With regard to claim 32, it is noted that Compagno taught intraperitoneal delivery, and Shoshan-Barmatz envisioned cutaneous and subcutaneous routes, such that any of these would have been prima facie obvious.
With regard to claim 33, it is noted that Compagno taught a daily bolus dose of 50 microliters of a 4.2 micromolar solution of the siRNA, i.e. 0.2 nM/day. Estimating an siRNA molecular weight of 13860 g/mol based on a 21mer siRNA and 660g/base pair mole, that is approximately 2.8 micrograms per day.  Assuming an average weight of 0.03 kg/mouse, that is a dosage of approximately .093 mg/kg/day. Accordingly, it would have been obvious to have arrived at a continuous dose of approximately 0.93mg/5g/day by continuous infusion, in order to approximate the daily dosage of Compagno.

s 19, 20, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Compagno et al (2007, of record), Carmeliet et al (US 20050119198), Kumar et al (US 20060229266), Shoshan-Barmatz et al (US 20080267931), and Nioi et al (US 20170088620) as applied to claims 18, 21, 24, 26, 27, 29, 30, 32-34, and 37 above, and further in view of Yamada et al (20180036409, of record, effectively filed no later than 10/30/2015).
The teachings of Compagno, Carmeliet, Kumar, Shoshan-Barmatz, and Nioi are discussed above and can be combined to render obvious a method of treating prostate cancer by continuous infusion of a composition comprising instant siRNA-1.
These references did not teach a composition comprising siRNA in an acidic solution.
Yamada taught that the stability of pharmaceutical compositions comprising siRNA can be improved by formulation for administration in buffered solution at a pH of greater than 6 but less than 7, e.g. in citrate buffer. The citrate buffer may be in salt form, such as a sodium salt. See abstract, paragraphs 1, 2, 8, 11, 39, 40, 46-51, 269-271, 273, 274, claims 6 and 8, and Figs. 14 and 20. Administration routes include intravenous and subcutaneous routes (paragraph 279).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have formulated the siRNA composition of Compagno in an acidic solution, such as an inorganic salt of a citrate buffer, in order to take advantage of the increased stability taught by Yamada, particularly in view of the fact that Yamada’s formulations were intended for administration. Thus the invention as a whole was prima facie obvious.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Compagno et al (2007, of record), Carmeliet et al (US 20050119198), Kumar et al (US 20060229266), Shoshan-Barmatz et al (US 20080267931), and Nioi et al (US 20170088620) as applied to claims 18, 21, 24, 26, 27, 29, 30, 32-34, and 37 above, and further in view of Izumi et al (EMBO Mol Med (2013) 5, 1383–1401, of record).
The teachings of Compagno, Carmeliet, Kumar, Shoshan-Barmatz, and Nioi are discussed above and can be combined to render obvious a method of treating prostate cancer by continuous infusion of a composition comprising instant siRNA-1.
These references did not teach use of the siRNA in combination with an anti-tumor agent.
Izumi taught that inhibition of AR expression in prostate cancer can lead to increased macrophage recruitment via CCL2 up-regulation, which can result in enhancing prostate cancer invasiveness via CCL2- dependent STAT3 activation and epithelial–mesenchymal transition (EMT) pathways.  However, simultaneously targeting AR with siRNA and the CCL2/CCR2-STAT3 axis with a CCR2 antagonist resulted in better suppression of prostate cancer growth and metastasis in a xenograft prostate cancer mouse model.  See abstract, section bridging pages 1389-1391, and Fig. 6 on page 1394. Thus the CCR2 antagonist of Izumi is considered to be an anti-tumor agent. The mice of Izumi received siRNA by intraperitoneal injection every other day for two weeks (paragraph bridging pages 1399-1340).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Compagno as modified by also providing an prima facie obvious.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Compagno et al (2007, of record), Carmeliet et al (US 20050119198), Kumar et al (US 20060229266), Shoshan-Barmatz et al (US 20080267931), and Nioi et al (US 20170088620), and Yamada et al (20180036409, effectively filed no later than 10/30/2015) as applied to claims 19, 20, and 35 above, and further in view of Torchilin et al (US 20150216991).
The teachings of Compagno, Carmeliet, Kumar, Shoshan-Barmatz, Nioi, and Yamada are discussed above and can be combined to render obvious a method of treating prostate cancer by continuous infusion of a composition comprising an acidic citrate salt buffer solution comprising instant siRNA-1.

Torchilin taught compositions for delivery of siRNAs to cells such as cancer cells.  The compositions could comprise siRNA complexed with a polyamine dendrimer.  See abstract and paragraphs 6 and 73-75. The compositions can be administered by either bolus injection or continuous infusion (see paragraphs 139-140). The polyamine compounds may be formulated as citrate salts (see paragraph 56).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have complexed the siRNA of Compagno with the polyamine dendrimer carrier of Torchilin in the method of Compagno as modified.  One would have been motivated to do so in order to protect siRNA from enzymatic degradation and can facilitate endocytosis and endosomal disruption (Torchilin at paragraph 75). While it would have been obvious to have used the citrate salt of the polyamine (as suggested by Torchilin at paragraph 56), it is noted that some formation of citrate:polyamine salts would also be expected to occur upon the addition of the dendrimeric polyamine/siRNA complexes to the citrate buffer of Yamada due to simple ionic equilibria in the solution. Thus the method of Compagno as modified would render obvious an acidic citrate buffer solution comprising polyamine salts of citrate, and the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments filed 11/16/2016 have been fully considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not persuasive.
Applicant asserts that none the Compagno, Yamada and Izumi references teach a continuous systemic mode of administration. This argument is addressed by the new grounds of rejection above, which show that the concept of continuous systemic administration of siRNAs was not new at the time of the invention.  
At page 19 of the response Applicant indicates that 
"the present invention is based on the unexpected results of the inventors that the efficacy of a siRNA administered by a continuous systemic mode of administration is better than when the same siRNA, formulated in the same solution, is administered by a bolus systemic administration mode, "in bolus" being defined as the administration of the full dose at one time, which dose may be repeated during treatment, for example every day or several times a day. The continuous mode of administration is defined as a mode that avoids the effects of peaks and valleys observed on siRNA concentration in the blood, serum and various organs when said siRNA is administered as a bolus."

To the extent that this is an argument that a prima facie case of obviousness would be overcome by unexpected results, it is unpersuasive. Applicant’s remarks do not specify any particular aspect of “efficacy” that is “better” when using continuous rather than bolus injection. Moreover, it is not clear that improved efficacy would be unexpected as required by MPEP 716.02(b) in view of the fact that Kumar taught that continuous infusion can be used after a bolus injection in order to maintain therapeutic circulating levels of drug product.  See paragraph 82. It is not unexpected that continuous administration could be more efficacious than a single bolus injection that is not repeated. Furthermore, it is unclear what evidence Applicant relies on to support the assertion of better efficacy. It is noted that instant Fig. 11 presents a comparison of the 3) than they were when continuous infusion treatment was started (around 20 mm3). It is unknown whether or not this might have an effect on the growth rates observed between the two experiments.  Moreover, it is not clear that any observed advantage in the treatment of a subcutaneous tumor by continuous subcutaneous administration would convey to treatment of cells at other sites such as internal organs. Therefore the evidence of Fig. 11 is not considered to be commensurate in scope with the claims (as required by MPEP 716.02(d)) since the claims do not limit the site of the cells to be targeted by the method.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635